Citation Nr: 1802331	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) in Nashville, Tennessee. 

The Board notes that additional rating decisions dated August 2014 and December 2014 denied the Veteran's service connection claims for bilateral hearing loss and tinnitus on the grounds that no new and material evidence was received to reopen the claim.  However, the Board construes correspondence from the Veteran, dated May 8, 2014 and May 29, 2014, as a valid notice of disagreement (NOD).  Notably, the RO has never requested new and material evidence from the Veteran after the issuance of the April 2014 rating decision.  Accordingly, no new and material evidence analysis is necessary in this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case in order to verify the nature of the Veteran's service prior to his verified active duty from June 1956 to August 1960, as well as to obtain an addendum medical opinion with regards to the Veteran's bilateral hearing loss and tinnitus after the appropriate conversion from American Standards Association (ASA) to International Standards Organization (ISO). 

Notably, the examiner who conducted the April 2014 VA examination indicated that the Veteran had normal hearing during both his enlistment and separation examinations.  Nevertheless, the examiner referenced in-service audiograms that used "whisper hearing test" and provided some results of pure tone threshold based on ASA standards.  Furthermore, the examiner did not take into consideration the Veteran's lay assertions with regards to the onset of his hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA medical evidence.

2.  Confirm all periods of the Veteran's military service.  His DD-214 shows that he had two years of prior service, and his personnel records mention that he was in the Army National Guard in Florida.  Please verify the nature of any of service prior to his active duty service beginning May 1956, to include all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to the extent possible.  

Make an effort to obtain and associate with the record all service treatment records from this time period. 

3.  Thereafter, schedule the Veteran for an additional VA examination to the etiology of his hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Although a complete review of the record is imperative, attention is called to the following: 

(i)  The Veteran's assertion that he had a significant threshold shift in his right ear at the 250 Hertz level between his enlistment and separation examinations.  See informal hearing presentation VBMS entry 12/05/2017; 

(ii)  The Veteran's lay assertions that his tinnitus began in-service, and due to his advanced age,  it has gotten worse over the years.  See statement in support of claim VBMS entry 09/29/2014; and 

(iii) The Veteran's quoted medical literature noted in a VA 646 Statement dated July 2017, specifically John Hopkins health library study, and a government study titled "noise and military service" by the National Academy of Sciences.  See VBMS entry 07/18/2017.  

Following a review of the claims file and examination of the Veteran, the examiner is requested to:

(a) Confirm the presence of current hearing loss and tinnitus.  Inquire as to the onset of relevant symptoms.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is a result of military service, to include as a result of conceded in-service acoustic trauma.  *In addressing this question, the examiner must discuss the possibility of delayed-onset hearing loss, as well as the Veteran's audiograms at entry and separation from service after converting those results from ASA to ISO-ANSI units.  

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is a result of military service, to include as a result of conceded in-service acoustic trauma.  In doing so, please address evidence of military noise exposure and the Veteran's lay reports of onset. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




